DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 10/25/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 13 and 20 requires to load the handle to move it to the rest position.

    PNG
    media_image1.png
    514
    908
    media_image1.png
    Greyscale

As seen above, that is performed by the 1st and 2nd springs 40 and 50. However, it is unclear how spring 50 interact with the handle. As seen in fig 1a, the spring 50 is not connected to the handle, but then somehow, when moved into the position in fig 1b, the spring 50 is moved by the handle. 
The current specification fails to point out how that is possible. 
It appears that maybe the handle have a surface that when the handle is moved into the standby position, it will engage the spring 50 and move it as shown.
Therefore, in order to continue with the examination, the examiner will give the previous interpretation to how the device works. Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 15, 20 requires first and second effective total restoring forces. At the instant, the claims fail to actually mention what structure is capable of producing the restoring forces claimed and how are produced.  

    PNG
    media_image2.png
    506
    909
    media_image2.png
    Greyscale

As seen above, there are two different springs, 40 and 50. The combination of these two springs performs the claimed restoring forces. 
Furthermore, are these loads claimed part of the “total load” already claimed in claims 1, 13 and claim 20 line 8?

the claims will be interpreted as:
-wherein the total restoring force defines:
a first effective total restoring force gradient, exerted by multiple components of the force applying system, defined as a change in a magnitude of the total restoring force from the standby position to the rest position divided by a distance of handle movement from the standby position to the rest position, 
a second effective total restoring force gradient, exerted by one component of the force applying system, defined as a change in a magnitude of the total restoring force from the intermediate position to the rest position,
wherein the first effective total restoring force gradient is greater than the second effective total restoring force gradient.
Correction is required. Some amendment to depending claims is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20140265372 to Smart in view of US Pat Application Publication 20080100071 to Browne et al (Browne).

    PNG
    media_image3.png
    502
    689
    media_image3.png
    Greyscale

Smart discloses an arrangement that comprises a handle (10) configured to move between a rest position and a standby position; and an actuator (18) connected to the handle by a coupling (28, 40).
The arrangement comprises a spring arrangement (26) that is configured to load the handle with a total restoring force, starting from the standby position towards the rest position.
Smart fails to disclose that the spring arrangement is a non-linear spring.

Browne teaches that it is well known in the art to provide a spring arrangement (606) to provide a restoring load or force to a device (602). The spring arrangement can be any type of spring, including a non-linear spring (paragraph 40).


As to the force values, or theoretical force, at the instant, the combination is capable of having the claimed features.

Allowable Subject Matter
Claim 20, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6, 10 and 15, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are also allowed since the claims depends from claim 15.

Response to Arguments
With respect to the 112-1st paragraph rejection, the applicant is arguing that “one of ordinary skill in the art would readily understand how to implement the embodiment of figs 1a-1d without undue experimentation”. 
This is the embodiment elected:

    PNG
    media_image1.png
    514
    908
    media_image1.png
    Greyscale

As shown and as described, no one with ordinary skill in the art will come up with a clear explanation of how the handle interacts with the spring 50. 
The specification just mentions that the arrangement 1 is designed to deflect or further deflect the spring 50 with a movement of the handle (paragraph 42). Nothing else. 
As mentioned above, one of ordinary skill in the art will maybe came up with the assumption that the handle has some surface that when the handle is moved into the standby position, it will engage the spring 50 and move it as shown. But that is just an assumption.
Therefore, the “argument” is not persuasive and the rejection is maintained.

As to the 112-2nd paragraph rejection, the applicant argues that the application clearly describes that different force applying elements are possible, including the one as shown 
First, figs 2a-2c are not being examined, so that argument is not persuasive. Second, the claims fail to explain how the now claimed force applying system is capable of performing two different loads. 
Therefore, the argument is not persuasive and the rejection is maintained.

With respect to the prior art rejection, the applicant argues that Smart fails to disclose a total force restoring load that has “at least partially a non-linear profile”, and that the teachings of Browne will not fix the issue.

Smart discloses a spring arrangement (26) that is configured to load the handle with a total restoring force, starting from the standby position towards the rest position.
Browne teaches that it is well known in the art to provide a spring arrangement (606) to provide a restoring load or force to a device (602). Browne teaches that any ordinary skill in the art will use any type of spring for that function, including a non-linear spring (paragraph 40), which is capable of having at least partially a non-linear profile”.
Therefore, the argument is not persuasive and the rejection is maintained.

Since no argument will change the examiner’s position, applicant can 1) correctly amend the claims to overcomes the issues and include the interpretation to put the application in allowance condition, or 2) just simple file an appeal brief to allow the Board of Appeals to make a decision on the matter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 23, 2021